George A. Brenner, S.
The claim of the Department of Hospitals of the City of New York for the confinement of decedent as a patient in Bellevue Hospital is allowed in the amount of $1,201.25 for the period commencing November 18, 1947 to April 21, 1948, and in the amount of $1,139.25 for the period commencing October 1,1948 to February 25,1949. It appearing that the amounts of the claims hereinabove allowed exceed the amount on deposit with the Comptroller of the State of New York, the decree to be made herein shall provide for the payment to such claimant after the payment of any costs or disbursements taxed herein.
Settle decree.